Title: To George Washington from Caleb Brewster, 30 July 1781
From: Brewster, Caleb
To: Washington, George


                  
                     Sir
                     Fairfield July 30th 1781
                  
                  This day I arrived from Long Island the latest Intelligence I could Obtain was Friday last—Of the Sailing of Admiral Graves from Sandy Hook for Virginia, for the purpose of Conveying Lord Cornwallis, with his Fleet & Army at New York.
                  Lieut. Genl Reisdel is on Board a Fleet with German Troops Consisting of between Seven & Five Hundred—& Bound for Canada, which is In Consequence of the Arrival of a Sloop of War, Informing, that a fleet Consisting of Twelve Sail of the Line & Ten Thousand Troops had sailed from Brest for Canada.
                  The above Intelligence was Received from Mr Culper.
                  Inclosed is the Draft of the Fort at Lloy’ds Neck.  I am sir, with the Greatest Respect Your Excellency’s Most Obedt Humble Servant
                  
                     Caleb Brewster
                  
               